DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 7-8 in the reply filed on April 27, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga et al. (US Publication 2017/0148572).
In re claim 7, Fukunaga discloses a multi-layer ceramic electronic component, comprising: 
a multi-layer unit (12 – Figure 2, ¶30) including ceramic layers (20 – Figure 2, ¶33) laminated in a direction of a first axis (Figure 2), 
20internal electrodes (22, 24 – Figure 2, ¶33) disposed between the ceramic layers, and 
a first side surface and a second side surface (15, 16 – Figure 1, Figure 2, Figure 3, ¶32) facing each other in a direction of a second axis orthogonal to the first axis (Figure 1, Figure 2), end portions of the internal electrodes (22, 24 – Figure 2) in the direction of the second axis being positioned on the first side surface and the second side surface (Figure 2, Figure 3); 
25a first side margin (34b – Figure 3, ¶39) that has a single-layer structure (Figure 3) and covers the first side surface (15 – Figure 3); and 
a second side margin (32 – Figure 3, ¶39) that has a multi-layer structure (32a, 32b – Figure 3, ¶39) and covers the second side surface (16 – Figure 3).
In re claim 8, Fukunaga discloses the multi-layer ceramic electronic component according to claim 7, as explained above. Fukunaga further discloses wherein the second side margin (32 – Figure 3) includes a body layer (32a – Figure 3), and 5a bonding layer (32b – Figure 3) that bonds the second side surface and the body layer to each other (¶66).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi (US Publication 2020/0126724)			Figure 4
Muramatsu et al. (US Publication 2020/0118747)		Figure 3
Tanaka et al. (US Publication 2017/0018363)		Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848